By the Court.
At the January term, 1878, of the court of common pleas of Summit county, there was pending therein the case of Eleanor G. May v. J. H. Kramer and Philip Upington. It was founded upon a promissory note of which Kramer was maker, and to which Upington had attached his name as surety. A motion to the petition had been filed by an attorney who purported to represent both defendants, but who, in fact, had no authority to represent Upington. -.The motion was argued at the January term. Thereupon the attorneys of Kramer, purporting also to represent Upington, entered into an agreement with May’s attorney by which it was agreed that judgment might at once be taken, and the issue of execution stayed until May 1,1878. This arrangement was carried out.
. 'Vjjas this such an extension of time as discharged Upington, the surety? We think not. May had not obtained a judgment, and it does not appear that she could have obtained one, without this agreement, prior to May 1, 1878. It does not, therefore, affirmatively appear that an extension of time was given.

Judgment of district court affirmed.